JONES, Chief Judge.
These are actions for damages for personal injuries arising out of the same mishap, a collision involving a truck and an automobile in which plaintiffs were riding.
Defendant has filed a motion for a more definite statement as to the alleged acts of negligence of defendant and as to the nature and extent of plaintiffs’ injuries.
1. This Court has held many times that under the Rules of Civil Procedure, see Rule 8(a) and (e) and Form 9, Appendix of Forms, 28 U.S.C.A., it is not necessary to set forth alleged acts of negligence.
2. These complaints state only that plaintiffs sustained “serious and permanent bodily injuries.” It would not be a great hardship upon plaintiffs to set forth, withrout going into great detail, the general nature of their injuries. Form 9, liberal as it is, suggests such a general statement as to the nature of the injuries and a complaint should not fall below the minimum standard of Form 9.